DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/22.
Applicant’s election without traverse of claims 1-13 in the reply filed on 9/7/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “a liquid-glass coating” which renders the claims indefinite.  The scope of the claim cannot be determined.  The glass is not expected to be liquid as a coating on the magnetic bead final product.  Claims 2-9 are ultimately dependent from claim 1. Claims 11-13 are ultimately dependent from claim 10.
While not a suggestion of claim language, in the interest of compact prosecution, all glass coatings are considered to read on this limitation.
Appropriate correction is required. 

Claim 12 recites the limitation "the liquid" in ln 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is dependent from claim 12.
While not a suggestion of claim language, in the interest of compact prosecution, “the liquid” is treated as ‘the suspension’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6440322 B1 to Kim et al. (hereinafter Kim).
Regarding claims 1 and 9, Kim discloses a composition of magnetic beads (nanoparticles, col 3, ln 34-37) comprising (a) a stabilizer (surfactant) and a magnetic core (col 7, ln 31-40), and (b) a liquid-glass (water glass) coating (col 8, ln 22-25), wherein the magnetic bead is superparamagnetic, Fe3O4 (magnetite, col 3, ln 40 and col 8, ln 23).
Claim 1 contains the product-by-process limitation “a magnetic core produced under solvothermal conditions”.  Kim does not expressly disclose the claimed process as written.  Note that MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
This rejection is based on the interpretation set forth in para #5 above. 

Regarding claims 5 and 6, Kim discloses the composition of claim 1, wherein the liquid-glass coating comprises sodium silicate (col 8, ln 22-24).

Regarding claim 8, Kim discloses the composition of claim 1, wherein the liquid-glass coating has a thickness of 0.01 to 2 nm (col 3, ln 18-20), which falls completely within the instantly claimed range of  20 nm or less.

Regarding claim 10, Kim discloses a suspension of magnetic beads comprising a composition according to claim 1, wherein the suspension is mixed to homogeneity (col 8, ln 58-63).

Claims 1, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0281087 A1 to Markert-Hahn.
Regarding claims 1 and 9, Markert-Hahn discloses a composition of magnetic beads (para [0047]) comprising (a) a stabilizer (para [0037]) and a magnetic core (para [0049]), and (b) a glass coating (para [0049]), wherein the magnetic bead is superparamagnetic (para [0049]), selected from a group that includes Fe3O4, γ-Fe2O3 and Ba ferrite (para [0049]).
Claim 1 contains the product-by-process limitation “a magnetic core produced under solvothermal conditions”.  Markert-Hahn does not expressly disclose the claimed process as written.  See MPEP 2113, cited above. In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
This rejection is based on the interpretation set forth in para #5 above. 
Regarding claim 10, Markert-Hahn discloses a suspension of magnetic beads comprising a composition according to claim 1, wherein the suspension is mixed to homogeneity (para [0061])

Regarding claims 12 and 13, Markert-Hahn discloses suspension of claim 10, wherein the liquid comprises an aqueous buffered solution and further comprises a chaotropic agent (para [0050]).
This rejection is based on the interpretation set forth in para #5 above

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Markert-Hahn.
Regarding claim 2, Markert-Hahn discloses the composition of claim 1, wherein the magnetic bead has a particle size of 5 to 500 nm (para [0051]), which overlaps the instantly claimed range of between 200-400 nm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claims 3 and 4, Markert-Hahn discloses the composition of claim 1 but is silent regarding a magnetic bead having a saturation magnetization of between 50 - 70 Am2/kg or having a magnetic remanence below 3 Am2/kg. However, the bead is anticipated by Kim and contains the same magnetic materials. See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”… Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The reference anticipates the bead of claim 1 and contains the same magnetic materials. Therefore, one of ordinary skill in the art would expect at least overlapping magnetic saturization and magnetic remanence, absent evidence to the contrary.  

Regarding claim 11, Markert-Hahn discloses the suspension of claim 10, comprising 5 to 60 g/ml magnetic beads (para [0050]), which overlaps the instantly claimed range of between 5 - 200 mg/mL magnetic beads.  See MPEP 2144.05(I), cited above. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 3, Kim discloses the composition of claim 1, wherein the magnetic bead has a saturation magnetization of 70 to 200 Am2/kg (1 emu/g = 1 Am2/Kg, col 3, ln 10-13), which is so close as to constitute overlap with the instantly claimed range of between 50 - 70 Am2/kg.  See MPEP 2144.05(I), cited above, which further states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.  

Regarding claim 4, Kim discloses the composition of claim 1, but silent regarding the magnetic bead having a magnetic remanence below 3 Am2/kg.  However, the bead is anticipated by Kim and has an overlapping saturation magnetization.  See MPEP 2112.01(I), cited above. Kim anticipates the bead of claim 1 and contains the same magnetic materials.  Therefore, one of ordinary skill in the art would expect at least overlapping magnetic remanence, absent evidence to the contrary.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2004/0067503 A1 to Tan et al. (hereinafter Tan).
Regarding claim 7, Lo, discloses the composition of claim 1, and further discloses wherein the stabilizer is a surfactant selected from a group that includes ammonium salts (col 7, ln 60-63) and salts of carboxylic acids such as oleic acid (col 7, ln 52-55) but fails to expressly disclose wherein the stabilizer is selected from the group consisting of citrate, histidine, cetyltrimethylammonium bromide (CTAB), cetyltrimethylammonium- ammonium chloride (CTAC), sodium oleate, and polyacrylic acid.
However, Tan does teach a composition of a magnetic beads comprising a superparamagnetic core coated with a silicate material (para [0057]) and a surfactant stabilizer, wherein the stabilizer is selected a group comprising cetyltrimethylammonium bromide (CTAB) and sodium oleate (para [0047]).
It would be obvious to one of ordinary skill in the art to employ the CTAB and sodium oleate surfactants of Tan as the ammonium salt and carboxylic acid salt of Kim to provide a surface treatment to the beads that facilitates formation of a stable, uniform dispersion of the beads in the desired solvent (Kim, col 3, ln 1-5 and ln 45-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734